Citation Nr: 0533525	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  98-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968 and from December 1977 to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO decisions that denied 
service connection for a left knee disability.  In May 2000, 
the Board remanded for further development.  In February 
2005, the Board again remanded for further development.  

The Board notes that in May 2005, the veteran submitted a 
claim for entitlement to vocational rehabilitation training.  
That issue is not before the Board at this time and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has received the 
required notice.  

2.  The veteran has a current left knee disability, variously 
diagnosed as synovitis or arthritis, which began during 
active service.  


CONCLUSION OF LAW

A left knee disability, variously diagnosed as synovitis or 
arthritis, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

As noted above, the veteran served on active duty from August 
1966 to August 1968 and from December 1977 to March 1977.  
His service medical records for his first period of active 
duty from August 1966 to August 1968 are not available.  

The service medical records for a his second period of active 
duty from December 1977 to March 1997 show treatment for left 
knee problems, including references to arthritis, on multiple 
occasions during service.  A June 1988 statement from a VA 
physician indicated that the veteran had been under his care 
for arthritis of the left knee.  It was noted that such had 
been an active problem for the past few years and that it had 
been examined by military physicians as well.  A February 
1991 statement from a VA physician noted that the veteran had 
bilateral severe arthritis of both knees proven by X-rays 
with present bilateral effusion.  

A May 1992 treatment entry noted that the veteran complained 
of pain in both knees.  He reported that he had fluid in both 
knees for one and one half weeks.  It was noted that the 
veteran had a history of synovitis and arthritis of the knees 
since 1986.  The assessment was chronic bilateral knee pain.  
A June 1992 consultation report noted that the veteran had 
chronic synovitis and arthritis in both knees since 1986.  
The examiner reported that an examination of the knees was 
within normal limits.  It was noted that the veteran was 
referred to rheumatology.  Another June 1992 treatment entry 
reported that the veteran had been previously referred to a 
rheumatology clinic due to problems including arthritis of 
the knees.  It was reported that he had left knee swelling.  
The assessment was deferred.  An August 1992 entry related 
diagnoses including patellofemoral osteoarthritis (by 
physical examination) with negative X-rays.  

A December 1993 hospital narrative summary noted that 
reportedly in 1983, the veteran was referred to a 
rheumatology clinic because of lower back pain and arthritis 
in his knees.  As to an assessment, it was noted that the 
veteran had bilateral inflammatory joint disease of both 
knees in 1988, that was probably due to Lyme arthritis.  It 
was reported that such apparently resolved following 
treatment and that there was presently no evidence of Lyme 
disease.  The December 1996 objective separation examination 
report included a notation that the veteran had arthritic 
knees.  

Post-service private and VA treatment records show treatment 
for left knee problems on numerous occasions.  A March 1997 
statement from J. P. Kostuik noted that the veteran suffered 
from bilateral knee difficulties.  Dr. Kostuik reported that 
he injected the veteran's knee with a bit of steroid for 
synovitis.  He did not indicate which knee was injected.  

A June 1997 VA orthopedic examination report, a few months 
after the veteran's separation from service, noted that he 
reported that he awoke in 1985 with spontaneous swelling in 
his left knee and that he eventually had an arthroscopic 
examination of his right knee because it had become swollen 
as well.  The veteran stated that his knees currently would 
swell with fluid and that he had difficulty bending when such 
occurred.  The diagnosis was no disability, swelling, or 
stiffness, seen and a history only of arthritis.  There was 
no indication that the examiner reviewed the veteran's claims 
file.  

A June 1997 VA general medical examination report noted that 
the veteran complained of swelling and stiffness in both 
knees since 1985.  The diagnoses did not refer to a left knee 
disability.  November 1998 and March 1999 VA treatment 
entries noted that the veteran had arthritis of the knees.  

A May 2003 VA orthopedic examination report noted that the 
claims file was available and thoroughly reviewed.  The 
veteran reported that he started having symptoms of left knee 
recurrent effusions in the period from 1993 to 1994.  He 
stated that he had the knee "tapped" approximately two 
times a year during that time frame and that he eventually 
underwent a diagnostic arthroscopy of the left knee in 1997 
and had a synectovy of the knee performed.  The examiner 
performed a physical examination of the veteran's left knee 
and reported that an anterior-posterior X-ray of the left 
knee showed essentially a normal examination without 
significant osteoarthritic changes.  It was noted that there 
was some mild chondrocalcinosis of the lateral meniscus.  The 
assessment included left knee synovitis resolved with no 
significant residual limitation.  The examiner stated that 
such was service-connected as symptoms were initiated during 
military service.  

May 2004 and June 2004 VA treatment entries noted that the 
veteran had a past history of a left knee arthroplasty in 
1991.  

A June 2005 VA orthopedic examination report noted that the 
veteran's claims file was reviewed.  The veteran reported 
that during service he had spontaneous pain in his knees and 
a diagnosis of synovitis was made.  The veteran stated that 
such condition had cleared and that he had no symptomatology 
for the past four years.  It was also noted that the veteran 
reported that he had no flare-ups of pain in his knees for 
the past four years.  The examiner did not specifically 
examine the veteran's left knee.  As to diagnoses, the 
examiner reported that the veteran did not have a chronic 
knee disability at the present time.  The examiner commented 
that the veteran stated that he had no flare-ups of pain 
whatsoever in his knee.  A May 2005 X-ray report referred to 
a history of left knee arthritis.  However, the report 
indicated that three views of the right knee were obtained.  
The impression was mild degenerative changes as described 
without evidence of an acute fracture or dislocation.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the May 2003 VA orthopedic 
examination report indicated that the veteran's claims folder 
was reviewed.  The examiner related an assessment of left 
knee synovitis, resolved, with no significant residual 
limitation.  The examiner specifically stated, however, that 
such was service-connected and that the veteran's symptoms 
were initiated in service.  The Board notes the examiner 
performed a physical examination of the veteran's left knee 
and referred to the veteran's history of symptoms in service.  
An X-ray report was also discussed.  

As to the June 2005 VA orthopedic examination report, the 
examiner solely indicated that the veteran did not have a 
chronic left knee disability at that time.  A physical 
examination, as to the veteran's left knee, was apparently 
not performed.  Additionally, it is unclear if the X-ray 
referred to the veteran's left knee or right knee.  The X-ray 
report, that referenced the right knee, related an impression 
which included mild degenerative changes (arthritis).  The 
examiner's rationale for his conclusion that the veteran had 
no chronic left knee disability was apparently solely based 
on the veteran's history alone.  Additionally, the examiner 
did not address any recent left knee problems, such as 
references to arthritis.  

Under such circumstances, the Board finds that the opinion 
provided by the VA examiner pursuant to the May 2003 VA 
orthopedic examination is more probative than the opinion 
provided by the examiner pursuant to the June 2005 VA 
orthopedic examination.  See Wensch v. Principi, 15 Vet.App. 
362 (2001).  

The veteran's service medical records show treatment for left 
knee complaints, including references to arthritis, on 
multiple occasions during service.  Additionally, the veteran 
has been diagnosed with a left knee disability on several 
occasions subsequent to service.  Furthermore, the examiner 
in to the May 2003 VA orthopedic examination report stated 
that the veteran's left knee disability (which was diagnosed 
as synovitis, resolved) was service-connected.  There is also 
a satisfactory chain of evidence from the time of the 
veteran's periods of active duty to the present.  

After considering all the evidence, the Board finds that the 
veteran has a current left knee disability which began during 
his active service.  A left knee disability was incurred in 
active service, warranting service connection.  The benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered 
in making this decision.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in March 1998, a 
statement of the case in April 1998, correspondence in June 
2003, a supplemental statement of the case in January 2004, 
correspondence in May 2005, and a supplemental statement of 
the case in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In May 2003 and June 2005, VA has also obtained examinations.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  



ORDER

Service connection for a left knee disability, variously 
diagnosed as synovitis or arthritis, is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


